 



Exhibit 10.1
U.S.$500,000,000 1.75% Convertible Senior Notes due 2012
U.S.$500,000,000 2.125% Convertible Senior Notes due 2014
NORTEL NETWORKS CORPORATION
Purchase Agreement
March 22, 2007
[                    ]
As Representatives of the
several Initial Purchasers listed
in Schedule 1 hereto
c/o [                    ]
[                    ]
New York, New York [          ]
Ladies and Gentlemen:
     Nortel Networks Corporation, a Canadian corporation (the “Company”),
proposes to issue and sell to the several Initial Purchasers listed in
Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting as
representatives (the “Representatives”), U.S.$500,000,000 aggregate principal
amount of its 1.75% Convertible Senior Notes due 2012 (the “2012 Firm Notes”)
and U.S.$500,000,000 aggregate principal amount of its 2.125% Convertible Senior
Notes due 2014 (the “2014 Firm Notes” and, together with the 2012 Firm Notes,
the “Firm Notes”) and, at the election of the Representatives, sell to the
Initial Purchasers up to an additional U.S.$75,000,000 aggregate principal
amount of its 1.75% Convertible Senior Notes due 2012 (the “2012 Optional
Notes”) and/or up to an additional U.S.$75,000,000 aggregate principal amount of
its 2.125% Convertible Senior Notes due 2014 (the “2014 Optional Notes” and,
together with the 2012 Optional Notes, the “Optional Notes”), in each case to
cover over-allotments, if any. The Firm Notes and the Optional Notes are herein
collectively called the “Notes.” The Notes will be convertible into common
shares without nominal or par value of the Company (the “Common Shares”, and
such Common Shares issuable upon conversion of the Notes, the “Underlying
Shares”). The Notes will be issued pursuant to an Indenture to be dated as of
the First Closing Date (as defined below), as it may be amended or supplemented
from time to time (the “Indenture”), among the Company, Nortel Networks Limited,
a Canadian corporation (“NNL”), and Nortel Networks Inc., a Delaware corporation
(“NNI” and, together with NNL, the “Guarantors”), and The Bank of New York, as
trustee (the “Trustee”), and will be guaranteed on an unsecured senior basis and
on the other terms set forth in the Offering Memorandum (as defined below) by
NNL and initially by NNI (the “Guarantees” and, together with the Notes, the
“Securities”). The Firm Notes and the Guarantees are referred to herein together
as the “Firm Securities”

 



--------------------------------------------------------------------------------



 



and the Optional Notes and the Guarantees are referred to herein together as the
“Optional Securities”. The Company and the Guarantors are referred to herein
together as the “Issuers”.
     The Securities will be sold to the Initial Purchasers without being
registered under the United States Securities Act of 1933, as amended (the
“Securities Act”), in reliance upon an exemption therefrom, and without the
filing of a prospectus with any securities regulatory authority in Canada (each,
a “Canadian Securities Regulator” and, together, the “Canadian Securities
Regulators”) under the securities laws, rules, regulations and written policy
statements of any province or territory of Canada (collectively, the “Canadian
Securities Laws”), in reliance upon exemptions from the prospectus requirements
of the applicable Canadian Securities Laws. The Company has prepared a
preliminary offering memorandum (including, with respect to sales in British
Columbia, Manitoba, Ontario, Alberta, Saskatchewan and Quebec (collectively, the
“Relevant Provinces”), the preliminary Canadian offering memorandum (the
“Canadian Preliminary Offering Memorandum”)) dated March 22, 2007 (the
“Preliminary Offering Memorandum”) and will prepare an offering memorandum
(including, with respect to sales in the Relevant Provinces, a Canadian offering
memorandum (the “Canadian Offering Memorandum”)), dated the date hereof
(including all amendments and supplements thereto, the “Offering Memorandum”),
setting forth information concerning the Company, the Guarantors, the Securities
and the Underlying Shares. Copies of the Preliminary Offering Memorandum have
been, and copies of the Offering Memorandum will be, delivered by the Company to
the Initial Purchasers pursuant to the terms of this Agreement. The Issuers
hereby confirm that they have authorized the use of the Preliminary Offering
Memorandum, the other Time of Sale Information (as defined below) and the
Offering Memorandum in connection with the offering and resale of the Securities
by the Initial Purchasers in the manner contemplated by this Agreement.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include all amendments and
supplements thereto and any document incorporated by reference therein.
     At or prior to the time when sales of the Securities were first made (which
is on the date of this Agreement) (the “Time of Sale”), the following
information shall have been prepared (as supplemented and amended from time to
time, collectively, the “Time of Sale Information”): the Preliminary Offering
Memorandum, as supplemented and amended by the written communications listed on
Part I of Annex A hereto and other written communications used in accordance
with Section 4(c) hereof.
     Holders of the Securities (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of a
Registration Rights Agreement to be dated the First Closing Date (as defined
below) and substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which the Issuers will agree to
file with the United States Securities and Exchange Commission (the
“Commission”) a shelf registration statement under the Securities Act
registering the Securities and the Underlying Shares.
     Each Issuer hereby confirms its agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

 



--------------------------------------------------------------------------------



 



     1. Purchase and Resale of the Securities.
     (a) The Issuers agree to issue and sell the Firm Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Issuers the respective principal amount of Firm Securities
set forth opposite such Initial Purchaser’s name in Schedule 1 hereto at, in the
case of the 2012 Firm Notes, a price equal to 100% of the aggregate principal
amount thereof and in the case of the 2014 Firm Notes, a price equal to 100% of
the aggregate principal amount thereof, plus, in each case, accrued interest, if
any, from March 28, 2007 to the First Closing Date. The Issuers will pay the
several Initial Purchasers a commission equal to 1.875% of the respective
principal amounts of the 2012 Firm Notes and the 2014 Firm Notes set forth
opposite the names of the several Initial Purchasers in Schedule 1 hereto. The
Issuers will not be obligated to deliver any of the Firm Securities except upon
payment for all the Firm Securities to be purchased as provided herein.
     (b) In addition, upon written notice from the Representatives given to the
Company from time to time, but not more than once for each of the 2012 Optional
Notes and the 2014 Optional Notes, the Initial Purchasers may purchase, no later
than April 13, 2007, all or less than all of the 2012 Optional Notes at a price
equal to 100% of the aggregate principal amount thereof and the 2014 Optional
Notes at a price equal to 100% of the aggregate principal amount thereof, plus,
in each case, accrued interest, if any, from March 28, 2007, to the Option
Closing Date (as defined below). The Optional Securities may be purchased only
to cover over-allotments in the sale of the Firm Securities by the Initial
Purchasers. The Issuers agree to issue and sell the Optional Securities provided
in such notice to the Initial Purchasers as provided in this Agreement, and each
Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Issuers, ratably in
accordance with the aggregate principal amount of Firm Securities to be
purchased by each of them, such Optional Securities. The Issuers will pay the
several Initial Purchasers a commission equal to 1.875% of the respective
principal amounts of the 2012 Optional Notes and the 2014 Optional Notes
purchased by the Initial Purchasers ratably in accordance with the aggregate
principal amount of Firm Securities to be purchased by each of them. No Optional
Securities shall be sold or delivered unless the Firm Securities previously have
been, or simultaneously are, sold and delivered. The right to purchase the
Optional Securities or any portion thereof may be exercised from time to time
and to the extent not previously exercised may be surrendered and terminated at
any time upon notice by the Representatives to the Company.
     (c) The Issuers acknowledge and agree that the Initial Purchasers are
acting solely in the capacity of arm’s length contractual counterparties to the
Issuers with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
financial advisors or fiduciaries to, or as agents of, any Issuer or any other
person. Additionally, no Initial Purchaser is advising any Issuer or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Issuers shall consult with their own advisors concerning

 



--------------------------------------------------------------------------------



 



such matters and shall be responsible for making their own independent
investigation and appraisal of the transactions contemplated hereby, and the
Initial Purchasers shall have no responsibility or liability to the Issuers with
respect thereto. Any review by the Initial Purchasers of the Issuers, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Initial Purchasers and shall not
be on behalf of the Issuers.
     (d) The Issuers understand that the Initial Purchasers intend to offer the
Securities (and the Underlying Shares) for resale on the terms set forth in the
Time of Sale Information. Each Initial Purchaser, severally and not jointly,
represents, warrants and agrees that:
     (i) it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act and National Instrument
45-106-Prospectus and Registration Exemptions (“NI 45-106”) of Canada;
     (ii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities (or the Underlying Shares)
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act (“Regulation D”)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act; and
     (iii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities (or the Underlying Shares)
as part of its initial offering except:
     (A) within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities (and the
Underlying Shares) is aware that such sale is being made in reliance on
Rule 144A; and
     (B) within Canada, and to residents of Canada, who are accredited investors
within the meaning of NI 45 106, in transactions which are exempt from the
prospectus requirements of applicable Canadian Securities Laws and whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities (and the Underlying Shares) is aware
that such sale is being made in reliance on Rule 144A.
     (e) The Issuers and the Initial Purchasers agree that each Note or Common
Share issuable upon conversion thereof, or an ownership statement issued under a
direct registration statement or other electronic book entry system acceptable
to the Ontario Securities Commission with respect to a Note or Common Share
issuable upon conversion thereof, will bear the following legend:

 



--------------------------------------------------------------------------------



 



UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THIS SECURITY IN CANADA BEFORE [the date that is four
months and one day following the closing date of the distribution of the
applicable notes].
     (f) Each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Sections 6(f) and 6(g) (to the extent such opinions relate to exemptions from
registration and prospectus requirements under applicable law), counsel for the
Company and counsel for the Initial Purchasers, respectively, may rely upon the
accuracy of the representations and warranties of the Initial Purchasers, and
compliance by the Initial Purchasers with their agreements, contained in
paragraph (d) above, and each Initial Purchaser hereby consents to such
reliance.
     (g) Each Issuer acknowledges and agrees that the Initial Purchasers may
offer and sell Securities (and Underlying Shares) to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
(and Underlying Shares) purchased by it to or through any Initial Purchaser so
long as otherwise in compliance with the terms and conditions of this Agreement.
     (h) Each Initial Purchaser severally and not jointly represents and
covenants that (i) it has taken reasonable precautions to ensure that passwords
to any website containing the Electronic Roadshow are not provided to any
prospective investor in the Securities (and the Underlying Shares) that is a
resident in, or acting on behalf of an entity resident in, any of the provinces
or territories of Canada and (ii) in order to obtain access to the Electronic
Roadshow on any website on which the Electronic Roadshow is made available to
potential investors, each potential investor is required to confirm
electronically that it is not a resident in, or acting on behalf of an entity
resident in, any of the provinces or territories of Canada.
     2. Payment and Delivery.
     (a) Payment for and delivery of the Firm Securities will be made at the
offices of Cleary Gottlieb Steen & Hamilton LLP at 9:30 A.M., New York City
time, on March 28, 2007, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representatives and the Company may agree upon in writing. The time and date of
such payment and delivery is referred to herein as the “First Closing Date”.
     (b) Payment for the Firm Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company,
for the account of the Initial Purchasers, of global notes representing the Firm
Securities (collectively, the “Firm Global Notes”), with any transfer taxes
payable in connection with the sale of the Firm Securities duly paid by the
Company. The Firm Global Notes will be made available for inspection by the
Representatives not later than 1:00 P.M., New York City time, on the business
day prior to the First Closing Date.

 



--------------------------------------------------------------------------------



 



     (c) Each time for the delivery of and payment for the Optional Securities,
being herein referred to as an “Option Closing Date”, which may be the First
Closing Date (the First Closing Date and each Option Closing Date, if any, being
sometimes referred to as a “Closing Date”), shall be determined by the
Representatives but shall not be earlier than the First Closing Date (or, if
notice is given following the First Closing Date, the second business day after
such notice is provided) nor later than the earlier of April 13, 2007 and seven
full business days after written notice of election to purchase Optional
Securities is given, or on such other date as the Representatives and the
Company may agree upon in writing. Payment for and delivery of the Optional
Securities will be made at the offices of Cleary Gottlieb Steen & Hamilton LLP,
or at such other place as the Representatives and the Company may agree upon in
writing.
     (d) Payment for the Optional Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company,
for the account of the Initial Purchasers, of global notes representing the
Optional Securities (collectively, the “Optional Global Notes”), with any
transfer taxes payable in connection with the sale of the Optional Securities
duly paid by the Company. The Optional Global Notes will be made available for
inspection by the Representatives not later than 1:00 P.M., New York City time,
on the business day prior to the applicable Option Closing Date.
     3. Representations and Warranties of the Issuers. The Issuers represent and
warrant, jointly and severally, to, and agree with, the Initial Purchasers as of
the Time of Sale and each Closing Date (with respect to those representations
and warranties made as of a Closing Date, after giving effect to the
transactions contemplated by this Agreement) that:
     (a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, taken as a whole, at the Time of Sale, did not, and at
each Closing Date will not, and the Offering Memorandum, as of its date and as
of each Closing Date will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Issuers make no representation or warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in the
Preliminary Offering Memorandum, the other Time of Sale Information or the
Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described in Section 7(b) below.
     (b) Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Issuers (including their agents and
representatives, other than the Initial Purchasers in their capacity as such)
have not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than the documents listed on Annex A

 



--------------------------------------------------------------------------------



 



hereto, including a pricing supplement substantially in the form of Annex B
hereto, and other written communications used in accordance with Section 4(c)
which have not been reasonably objected to by the Representatives in accordance
with Section 4(c).
     (c) Incorporated Documents. Except as otherwise disclosed therein, the
documents incorporated by reference in the Time of Sale Information and the
Offering Memorandum, when filed with the Commission and the Canadian Securities
Regulators, conformed or will conform, as the case may be, in all material
respects to the applicable requirements of the United States Securities Exchange
Act of 1934, as amended (the “Exchange Act”), the rules and regulations of the
Commission thereunder and applicable Canadian Securities Laws, and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     (d) Financial Statements. The consolidated financial statements and the
related notes thereto of the Company and its subsidiaries included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum comply in all material respects with the applicable
requirements of the Securities Act, the Exchange Act and applicable Canadian
Securities Laws and present fairly the consolidated financial position of the
Company and its subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods covered thereby; the other financial information included
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its subsidiaries and presents fairly the information shown thereby; and the
“Summary consolidated financial data” set forth in the Time of Sale Information
and the Offering Memorandum is accurately presented in all material respects and
prepared on a basis consistent with the audited and unaudited historical
consolidated financial statements from which it has been derived.
     (e) No Material Adverse Change. Since the date of the most recent
consolidated financial statements of the Company included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum (exclusive
of any amendment or supplement thereto on or after the date of this Agreement),
except in each case as otherwise disclosed in, incorporated by reference in or
contemplated by the Time of Sale Information and the Offering Memorandum;
(i) there has not been any change in the capital stock or long-term debt of the
Company and its consolidated subsidiaries, or any dividend or distribution of
any kind declared, set aside for payment, paid or made by the Company on any
class of its capital stock, or any material adverse change, or any event that
could reasonably be expected to result in a material adverse change in the
business, properties, senior management, financial condition, stockholders’
equity or results of operations of the Company and its subsidiaries taken as a
whole; (ii) none of the Company or any of its subsidiaries has entered into any
transaction or agreement or incurred any liability or obligations, direct or
contingent, in each case, that is material to the Company and its subsidiaries
taken as a whole; and (iii) none of the Company or any of its subsidiaries has

 



--------------------------------------------------------------------------------



 



sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, in each case, that is material to the
Company and its subsidiaries, taken as a whole.
     (f) Organization and Good Standing. The Issuers (i) have each been duly
organized and are validly existing and in good standing under the laws of their
respective jurisdictions of organization and (ii) have all corporate power and
authority necessary to conduct their businesses as described in the Time of Sale
Information and the Offering Memorandum, except where the failure to have such
power or authority would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, properties, senior
management, financial condition, stockholders’ equity or results of operations
of the Company and its subsidiaries taken as a whole or on the performance by
the Issuers of their obligations under the Securities (a “Material Adverse
Effect”).
     (g) Capitalization. The Company has an authorized capitalization as set
forth in the Time of Sale Information and the Offering Memorandum.
     (h) Due Authorization. Each Issuer has the corporate power and authority to
execute and deliver this Agreement, the Notes, the Indenture (including the
Guarantees set forth therein) and the Registration Rights Agreement (the
“Transaction Documents”), as applicable, and to perform its obligations
hereunder and thereunder.
     (i) The Indenture. The execution and delivery of the Indenture has been
duly authorized by each Issuer and assuming due authorization thereof by the
other parties thereto, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and binding
agreement of each Issuer enforceable against each such Issuer in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights (including applicable non-U.S. laws or
governmental actions) and to general principles of equity (it being understood
that the enforceability thereof in Canada may be limited by the Currency Act
(Canada), which precludes Canadian courts from awarding a judgment for an amount
expressed in a currency other than Canadian Dollars and to the extent that any
requirement to pay interest at a greater rate after than before default may not
be enforceable in Canada if the same is construed by a Canadian court to
constitute a penalty) (collectively, the “Enforceability Exceptions”); and on
each Closing Date, the Indenture will conform in all material respects to the
requirements of the United States Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), and the rules and regulations of the Commission
applicable to an indenture that is qualified thereunder.
     (j) The Notes and the Guarantees. The issuance and sale of the Notes have
been duly authorized by the Company and, when duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, the Notes will be duly issued and will constitute valid and binding
obligations of the Company enforceable

 



--------------------------------------------------------------------------------



 



against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the execution and delivery of each Guarantee has been duly
authorized by the applicable Guarantor and, when duly endorsed by such Guarantor
as provided in the Indenture, each Guarantee will constitute a valid and binding
agreement of such Guarantor, enforceable against such Guarantor in accordance
with its terms, subject to the Enforceability Exceptions.
     (k) The Underlying Shares. The Underlying Shares have been duly authorized
and reserved for issuance upon conversion of the Notes and, when issued upon
such conversion, will be validly issued, fully paid and nonassessable; and the
shareholders of the Company have no preemptive rights with respect to the Notes
or the Underlying Shares.
     (l) Purchase and Registration Rights Agreements. The execution and delivery
of this Agreement has been duly authorized by each Issuer; it has been duly
executed and delivered by each Issuer; and the Registration Rights Agreement has
been duly authorized by each Issuer and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and binding agreement of each such Issuer enforceable against each such
Issuer in accordance with its terms, subject to the Enforceability Exceptions,
and except that rights to indemnity and contribution thereunder may be limited
by applicable law and public policy considerations.
     (m) Descriptions of the Transaction Documents. The Indenture conforms, and
each of the Registration Rights Agreement, the Securities and the Underlying
Shares will conform, in all material respects to the description thereof,
contained in the Time of Sale Information and the Offering Memorandum.
     (n) Lock-Up Agreements. The Company has obtained for the benefit of the
Initial Purchasers the agreement (a “Lock-Up Agreement”), substantially in the
form set forth as Exhibit B hereto, of the individuals listed on Exhibit B-1
hereto.
     (o) No Violation or Default. None of the Issuers is (i) in violation of its
charter or by-laws or similar organizational documents; (ii) in default, and no
event has occurred and is continuing that, with notice or lapse of time or both,
would constitute such a default, under any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Issuer is bound or
to which any of the property or assets of such Issuer is subject; or (iii) in
violation of any applicable law or statute or any applicable judgment, order,
rule or regulation of any relevant court or arbitrator or governmental or
regulatory authority, except, in each case as otherwise disclosed in,
incorporated by reference in or contemplated by the Time of Sale Information and
the Offering Memorandum, and except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.
     (p) No Order or Proceedings. There is no order, ruling or direction of any
Canadian Securities Regulator which would deny the benefit of an exemption
otherwise provided for under applicable Canadian Securities Laws with respect to
the distribution of the Securities or the Underlying Shares, and no proceedings
which would reasonably

 



--------------------------------------------------------------------------------



 



be expected to result in any such order or ruling have been instituted or are
pending or, to the knowledge of the Issuers, threatened.
     (q) No Conflicts. The execution, delivery and performance by each Issuer of
each of the Transaction Documents to which each is a party, the issuance and
sale of the Securities, the issuance of the Underlying Shares and compliance by
each Issuer with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents by each Issuer will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of any Issuer pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any Issuer is a party or by which any Issuer is bound or to
which any of the property or assets of any Issuer is subject, (ii) result in any
violation of the provisions of the charter or by-laws or similar organizational
documents of any Issuer, or (iii) result in the violation of any applicable law
or statute or any applicable judgment, order, rule or regulation of any relevant
court or arbitrator or governmental or regulatory authority; except, in the case
of clauses (i) and (iii) above, for any such conflict, breach or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.
     (r) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority in the United States or Canada is required for the
execution, delivery and performance by each Issuer of each of the Transaction
Documents to which each is a party, the issuance and sale of the Securities and
compliance by each Issuer with the terms thereof, the issuance of the Underlying
Shares and the consummation of the transactions contemplated by the Transaction
Documents, except for (i) such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers, (ii) such acceptance and approvals as may be required by
the Toronto Stock Exchange (the “TSX”), (iii) the delivery of the requisite
number of copies of the Offering Memorandum to, and the filing of the required
reports in the prescribed form and executed in accordance with applicable
securities laws of the Relevant Provinces, together with the requisite filing
fees and, in the case of British Columbia, the requisite fee checklist,
(iv) with respect to the Securities and the Underlying Shares, such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under the Securities Act, and applicable state securities laws, as
contemplated by the Registration Rights Agreement, (v) such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
with respect to the Securities and the Underling Shares, under applicable
provincial securities laws, and (vi) such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under Part VIII of
the Canada Business Corporations Act.
     (s) Legal Proceedings. Except as described in, incorporated by reference in
or contemplated by the Time of Sale Information and the Offering Memorandum,
(i) there is no litigation, arbitration, legal proceeding or governmental or
regulatory investigation involving the Company or any of its subsidiaries that,
if determined adversely to the Company or such subsidiary, would individually or
in the aggregate, have a Material

 



--------------------------------------------------------------------------------



 



Adverse Effect, and (ii) to the knowledge of the Issuers, no such litigation,
arbitration, proceeding or investigation is pending or threatened.
     (t) Independent Accountants. Deloitte & Touche LLP, who have certified
certain consolidated financial statements of the Company and its subsidiaries
and NNL and its subsidiaries, are independent public accountants with respect to
the Company and its consolidated subsidiaries and NNL and its consolidated
subsidiaries within the meaning of Rule 101 of the Code of Professional Conduct
of the American Institute of Certified Public Accountants and its
interpretations and rulings thereunder; it being understood that the Company
announced on December 4, 2006 that the boards of directors of the Company and
NNL have selected KPMG LLP as the Company’s and NNL’s independent auditor
commencing with the fiscal year 2007. The engagement of KPMG LLP as the
Company’s independent auditor is subject to approval of the Company’s
shareholders at its next shareholders’ meeting.
     (u) Title to Intellectual Property. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, the Company and its subsidiaries
maintain its Material Intellectual Property (as defined below) in a commercially
reasonable, prudent manner consistent with its past practices and with respect
to any Material Intellectual Property that has been infringed, misappropriated
or diluted, in each case in a material respect, by a third party, the Company or
the relevant subsidiary has, unless the Company or such subsidiary has
reasonably determined that such action would be of negligible value, economic or
otherwise, taken commercially reasonable steps consistent with its past
practices to sue for infringement, misappropriation or dilution and recovered
any and all damages for such infringement, misappropriation or dilution, and/or
taken such other actions as the Company or such subsidiary reasonably deemed
appropriate under the circumstances to protect such Material Intellectual
Property.
     “Material Intellectual Property” means, at the time of determination, any
intellectual property that is one of the 100 most valuable items of intellectual
property owned by the Company and its subsidiaries taken as a whole at such time
to the business of the Company and its subsidiaries taken as a whole, as such
business is presently conducted or proposed to be conducted, as reasonably
determined by the Company and its subsidiaries, acting in their reasonable
discretion.
     (v) Investment Company Act. No Issuer is, and after giving effect to the
offering and sale of the Notes and the application of the proceeds thereof as
described in the Time of Sale Information and the Offering Memorandum, no Issuer
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the United States Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, “Investment Company Act”).
     (w) Accounting Controls. The Company and NNL have each disclosed in the
Time of Sale Information and the Offering Memorandum and the documents
incorporated by reference therein, (x) all existing material weaknesses related
to its internal control over financial reporting (as defined in Rule 13a-15(f)
under the Exchange Act) that it has identified or that its independent public
accountants have identified and disclosed to

 



--------------------------------------------------------------------------------



 



the Company or NNL, as the case may be; (y) that its internal control over
financial reporting was not effective as at December 31, 2006; and (z) its
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) are not effective to provide reasonable assurance that information
required to be disclosed in the reports the Company or NNL, as the case may be,
files and submits under the Exchange Act is recorded, processed, summarized and
reported as and when required (most recently, as at December 31, 2006). Except
as disclosed or incorporated by reference in the Time of Sale Information and
the Offering Memorandum, the Company and its subsidiaries maintain systems of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     (x) No Unlawful Payments. The Company and NNL each has policies and
procedures in effect that prohibit the following activities by any director,
officer, agent, employee or other person associated with or acting on behalf of
either of them or any of their respective subsidiaries: (i) the use of corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) the violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977; or (iv) any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment.
     (y) Solvency. Except as disclosed in or incorporated by reference in the
Time of Sale Information and the Offering Memorandum, including without
limitation in the risk factors titled, “NNL’s guarantee may be unenforceable,
subordinated or limited in scope under the insolvency and creditor protection
laws of Canada”, “NNI’s guarantee may be unenforceable under U.S. federal and
state fraudulent conveyance statutes” and “Material adverse legal judgments,
fines, penalties or settlements, including the global class action settlement,
could have a material adverse effect on our business, results of operations,
financial condition and liquidity, which could be very significant and could
prevent the issuers from fulfilling, among other things, their obligations under
the notes and the guarantees”, immediately after each Closing Date, each Issuer
(after giving effect to the issuance of the Securities and the other
transactions related thereto as described in the Time of Sale Information and
the Offering Memorandum) will be Solvent. As used in this paragraph, the term
“Solvent” means, (A) with respect to NNI on a particular date, that on such date
(i) the fair market value of the assets of NNI, at a fair valuation viewing NNI
as a going concern, exceeds its debts and liabilities, subordinated, contingent
or otherwise (in each case determined on a consolidated basis); (ii) the present
fair saleable value of the property of NNI exceeds the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise (in each case determined on a consolidated
basis) as such debts and other liabilities become absolute and matured;
(iii) NNI will be able to pay its debts and liabilities, subordinated,

 



--------------------------------------------------------------------------------



 



contingent or otherwise as such debts and liabilities become absolute and
matured; and (iv) NNI will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and proposed to be conducted after the Closing Date; and (B) with respect to the
Company or NNL on a particular date, (i) the aggregate property of the Company
or NNL at fair valuation, or if disposed of at a fairly conducted sale under
legal process, is sufficient to enable payment of all its obligations, due and
accruing due; (ii) the property of the Company or NNL is, at a fair valuation,
greater than the total amount of liabilities, including contingent liabilities,
of the Company or NNL, as applicable; (iii) the Company or NNL has not ceased
paying its current obligations in the ordinary course of business as they
generally become due; and (iv) the Company or NNL is not for any reason unable
to meet its obligations as they generally become due; in each case, it being
understood that the Issuers cannot be certain as to how a court would apply the
foregoing standards to any contingent liabilities in determining whether the
relevant Issuer was solvent at the relevant time.
     (z) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.
     (aa) Rule 144A Eligibility. On each Closing Date, the Securities will not
be of the same class as securities listed on a U.S. national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
     (bb) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent
(other than the Initial Purchasers, as to which no representation is made),
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (cc) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of (A) any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or (B) in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act, or
(ii) engaged in any directed selling efforts with respect to the Securities
within the meaning of Regulation S under the Securities Act (“Regulation S”),
and all such persons have complied with the offering restrictions requirements
of Regulation S.

 



--------------------------------------------------------------------------------



 



     (dd) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(d) and their compliance with their agreements set forth therein, and except in
connection with the transactions contemplated by the Registration Rights
Agreement, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act, to comply with the prospectus
requirements under applicable Canadian Securities Laws or to qualify the
Indenture under the Trust Indenture Act.
     (ee) No Stabilization. None of the Issuers has taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.
     (ff) Margin Rules. Neither the issuance, sale and delivery of the Notes nor
the application of the proceeds thereof by the Company as described in the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
     (gg) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Information and the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.
     (hh) Statistical and Market Data. Nothing has come to the attention of the
Issuers that has caused the Issuers to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.
     (ii) Sarbanes-Oxley Act. With respect to the period subsequent to the
filing of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2006, except as disclosed in or incorporated by reference in the
Time of Sale Information and the Offering Memorandum, to the knowledge of the
Company, there is and has been no failure on the part of the Company or its
subsidiaries or their respective directors or officers, in their capacities as
such, to comply in all material respects with any applicable provision of the
United States Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.
     4. Further Agreements of the Issuers. The Issuers jointly and severally
covenant and agree with each Initial Purchaser that:
     (a) Delivery of Copies. The Company will deliver to the Initial Purchasers
as many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information

 



--------------------------------------------------------------------------------



 



and the Offering Memorandum (including all amendments and supplements thereto)
as the Representatives may reasonably request.
     (b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein, for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.
     (c) Additional Written Communications. Before using, authorizing, approving
or referring to any written communication (as defined in the Securities Act)
that constitutes an offer to sell or a solicitation of an offer to buy the
Securities (an “Issuer Written Communication”) (other than written
communications that are listed on Annex A hereto and the Offering Memorandum),
the Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not use,
authorize, approve or refer to any such written communication to which the
Representatives reasonably object.
     (d) Notice to the Representatives. The Company will advise the
Representatives promptly, and confirm such advice in writing, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of the Time of Sale Information or the Offering Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, taken as a whole, or the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing when the Time of Sale Information or the
Offering Memorandum is delivered to a purchaser, not misleading; and (iii) of
the receipt by the Company of any notice with respect to any suspension of the
qualification of the Securities (or the Underlying Shares) for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information or the Offering Memorandum or suspending any such
qualification of the Securities (or the Underlying Shares) and, if any such
order is issued, will obtain as soon as possible the withdrawal thereof.
     (e) Ongoing Compliance of the Offering Memorandum and Time of Sale
Information. (1) If at any time prior to the earlier of (x) the completion of
the initial offering of the Securities and (y) the date that is nine months
following the last Closing Date, (i) any event shall occur or condition shall
exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements

 



--------------------------------------------------------------------------------



 



therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchasers thereof and promptly prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum (or any document to be filed with the
Commission or the Canadian Securities Regulators and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (or including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law and (2) if at any time prior to the
earlier of (x) the completion of the initial offering of the Securities and
(y) the date that is nine months following the last Closing Date (i) any event
shall occur or condition shall exist as a result of which the Time of Sale
Information, taken as a whole, as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information in order to comply with law, the
Company will promptly notify the Initial Purchasers thereof and promptly prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers, such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission or the Canadian Securities Regulators and incorporated
by reference therein) as may be necessary so that the statements in the Time of
Sale Information as so amended or supplemented (or including such document to be
incorporated by reference therein) will not, in the light of the circumstances
under which they were made, be misleading or so that any of the Time of Sale
Information as so amended or supplemented will comply with law.
     (f) Canadian Reports. The Issuers will file, within the time periods
prescribed by the applicable Canadian Securities Laws, such documents and
reports as may be required to be filed by the Issuers with Canadian Securities
Regulators under the applicable Canadian Securities Laws relating to the private
placement of Securities by the Initial Purchasers; provided that the Initial
Purchasers have delivered a request to effect such filings together with such
information as to permit the Issuers to do so, and the Issuers will pay any
filing fee prescribed with respect thereto.
     (g) Blue Sky Compliance. The Company will arrange for the qualification of
the Securities and the Underlying Shares for offer and sale under the securities
or Blue Sky laws of such jurisdictions as the Representatives shall reasonably
request and will continue such qualifications in effect so long as required for
the offering and resale of the Securities; provided that none of the Issuers
shall be required to (i) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 



--------------------------------------------------------------------------------



 



     (h) Clear Market. For a period of 60 days after the date of this Agreement
(the “Clear Market Period”), the Company will not offer, sell, contract to sell,
pledge, or otherwise dispose of, directly or indirectly, or file with the
Commission a registration statement relating to, any Common Shares or securities
convertible into or exchangeable or exercisable for Common Shares or warrants or
other rights to purchase Common Shares, without the prior written consent of the
Representatives, or publicly disclose the intention to make any such offer,
sale, pledge, disposition or filing, other than (i) issuances of any Common
Shares or securities convertible into or exchangeable or exercisable for Common
Shares or warrants, options or other rights to purchase Common Shares, including
restricted share units, performance share units and other share units, pursuant
to employee benefit arrangements, employee share purchase plans or share
incentive plans, and under the Nortel Networks Corporation Directors Deferred
Share Unit Plan and the Nortel Networks Limited Directors Deferred Share Unit
Plan, existing on the date hereof, (ii) issuances required in connection with
obligations incurred prior to the date hereof or upon the exercise of any
outstanding securities or rights convertible, exchangeable or exercisable for
Common Shares, including the Company’s shareholder rights plan, (iii) the filing
by the Company of a registration statement in respect of the Securities and the
Underlying Shares, (iv) contracting to issue or sell Common Shares or securities
convertible into or exchangeable or exercisable for Common Shares or warrants or
other rights to purchase Common Shares as consideration for purposes of business
combinations, acquisitions of other businesses or assets or similar
transactions, it being understood that the Company shall not issue or sell such
Common Shares or securities convertible into or exchangeable or exercisable for
Common Shares or warrants or other rights to purchase Common Shares under this
clause (iv) during the Clear Market Period, (v) issuances in connection with the
global class action settlement as described in the Time of Sale Information and
the Offering Memorandum, including under the heading “Summary” and in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2006, or
(vi) any filing of a registration statement in connection with any of the items
listed in the foregoing clauses (i) to (v). The Company will not at any time
offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, any securities under circumstances where such offer, sale, pledge,
contract or disposition would cause the exemption afforded by the Securities Act
to cease to be applicable to the offer and sale of the Securities.
     (i) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds”.
     (j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuers will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities (or the Underlying Shares) and prospective
purchasers of the Securities (or the Underlying Shares) designated by such
holders, upon the request of such holders or such prospective purchasers, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 



--------------------------------------------------------------------------------



 



     (k) PORTAL and DTC. The Company will assist the Initial Purchasers in
arranging for the Securities to be designated Private Offerings, Resales and
Trading through Automated Linkages (“PORTAL”) Market securities in accordance
with the rules and regulations adopted by the National Association of Securities
Dealers, Inc. (“NASD”) relating to trading in the PORTAL Market and for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).
     (l) No Resales by the Company. During the period of two years that begins
after the last Closing Date, the Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.
     (m) No Integration. None of the Company, any of its affiliates (as defined
in Rule 501(b) of Regulation D) or any person acting on behalf of the Company or
such affiliate will, directly or through any agent (other than the Initial
Purchasers, as to which no covenant is given), sell, offer for sale, solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act), that is or will be integrated with the sale of the
Securities in a manner that would require registration of the Securities under
the Securities Act.
     (n) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of
(A) any form of general solicitation or general advertising within the meaning
of Rule 502(c) of Regulation D or (B) in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act, or (ii) engage in any
directed selling efforts with respect to the Securities within the meaning of
Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S. The Company and its affiliates will not provide
access to the Electronic Roadshow (as defined in Annex A) to any prospective
investor in the Securities that is a resident in, or acting on behalf of an
entity resident in, any of the provinces or territories of Canada (it being
understood that no covenant is made by the Company with respect to any action
taken by any Initial Purchaser).
     (o) No Stabilization. None of the Issuers will take, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities or
the Common Shares.
     5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities (or the Underlying Shares) other than (i) a written communication
that contains no “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) that was not included (including through incorporation by
reference) in the Preliminary Offering Memorandum, (ii) any written
communication listed on Annex A or prepared pursuant to Section 4(c) above,
(iii) any written communication prepared by such Initial Purchaser and approved
by

 



--------------------------------------------------------------------------------



 



the Company in advance in writing or (iv) any written communication relating to
or that contains the terms of the Securities and/or other information that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum.
     6. Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase the Firm Securities on the First Closing Date and
the Optional Securities on each Option Closing Date as provided herein is
subject to the performance in all material respects by each Issuer of their
respective covenants and other obligations hereunder and to the following
additional conditions:
     (a) Representations and Warranties. The representations and warranties of
each Issuer contained herein shall be true and correct at the Time of Sale and
on and as of each Closing Date; and the statements of each Issuer and their
respective officers made in any certificates delivered pursuant to this
Agreement shall be true and correct on and as of each Closing Date.
     (b) No Downgrade. Subsequent to the Time of Sale, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed by any Issuer, other than debt
securities that are not guaranteed by NNI, by any “nationally recognized
statistical rating organization”, as such term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act; and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by any
Issuer (other than an announcement with positive implications of a possible
upgrading).
     (c) No Material Adverse Change. Subsequent to the Time of Sale, no event or
condition of a type described in Section 3(e) hereof shall have occurred or
shall exist, which event or condition is not described in or contemplated by the
Time of Sale Information (excluding any amendment or supplement thereto or any
document filed with the Commission after the Time of Sale and incorporated by
reference therein) and the Offering Memorandum (excluding any amendment or
supplement thereto or any document filed with the Commission after the date
hereof and incorporated by reference therein) and the effect of which in the
reasonable judgment of the Representatives, makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement and the Offering
Memorandum.
     (d) Officers’ Certificate. The Representatives shall have received on and
as of each Closing Date a certificate, on behalf of the Company, of either
(A) the chief executive officer and the chief financial officer of the Company
or (B) one of the aforesaid officers and any one of the Corporate Secretary, the
Controller or the Treasurer of the Company (i) confirming that such officers
have reviewed the Offering Memorandum and, to the best knowledge of such
officers after reasonable investigation, the representation set forth in Section
3(a) hereof is true and correct, (ii) confirming that the other representations
and warranties of the Issuers in this Agreement are true and correct (in each
case, if not qualified as to materiality or Material Adverse Effect, in all
material respects) and

 



--------------------------------------------------------------------------------



 



that the Issuers have complied with all agreements and satisfied all conditions
on their part to be performed or satisfied hereunder at or prior to the
applicable Closing Date in all material respects and (iii) to the effect set
forth in paragraphs (b) and (c) above.
     (e) Comfort Letters. At the Time of Sale and on each Closing Date, Deloitte
& Touche LLP shall have furnished to the Representatives, at the request of the
Company, letters, dated the respective dates of delivery thereof and addressed
to the Initial Purchasers and the Board of Directors of each of the Issuers, in
form and substance reasonably satisfactory to the Representatives, containing
statements and information of the type customarily included in accountants’
“comfort letters” to initial purchasers with respect to the financial statements
and certain financial information contained or incorporated by reference in the
Time of Sale Information and the Offering Memorandum.
     (f) Opinion of Counsel for the Company. Gordon A. Davies, Esq., General
Counsel-Corporate and Corporate Secretary of the Company and NNL, Cleary
Gottlieb Steen & Hamilton LLP, special U.S. counsel for the Issuers, and Torys
LLP, Canadian counsel for the Issuers, shall have furnished to the
Representatives, at the request of the Company, their written opinion or letter,
as the case may be, dated the applicable Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annexes C-1, C-2 and C-3,
respectively, hereto.
     (g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of each Closing Date an opinion
and 10b-5 statement from Cahill Gordon & Reindel llp, counsel for the Initial
Purchasers, and an opinion from Blake, Cassels & Graydon LLP, Canadian counsel
for the Initial Purchasers, with respect to such matters as the Representatives
may reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.
     (h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any United States federal or Canadian federal, state, provincial, territorial or
foreign governmental or regulatory authority that would, as of the applicable
Closing Date, prevent the issuance or sale of the Notes or the issuance of the
Guarantees; and no injunction or order of any United States federal or Canadian
federal, state, provincial, territorial or foreign court shall have been issued
that would, as of the applicable Closing Date, prevent the issuance or sale of
the Notes or the issuance of the Guarantees.
     (i) Good Standing. The Representatives shall have received on and as of
each Closing Date evidence reasonably satisfactory to the Representatives of the
good standing of the Issuers in their respective jurisdictions of organization
and the jurisdictions of their principal executive offices, in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.

 



--------------------------------------------------------------------------------



 



     (j) Registration Rights Agreement. The Initial Purchasers shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of each Issuer.
     (k) PORTAL and DTC. The Securities shall have been approved by the NASD for
trading in the PORTAL Market and shall be eligible for clearance and settlement
through DTC.
     (l) Lock-Up Agreements. The Initial Purchasers shall have received each of
the signed Lock-Up Agreements referred to in Section 3(n) hereof, and each such
Lock-Up Agreement shall be in full force and effect on each Closing Date.
     (m) Approval for Listing. The Company shall have caused the Underlying
Shares to (i) be approved for listing, subject to official notice of issuance,
on the New York Stock Exchange and (ii) be conditionally approved for listing
and, subject to satisfaction of notice of issuance and other customary
post-closing conditions imposed by the TSX, be posted for trading on the TSX.
     (n) Additional Documents. On or prior to each Closing Date, the Issuers
shall have furnished to the Representatives such further certificates and
documents as the Representatives may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     7. Indemnification and Contribution.
     (a) Indemnification of the Initial Purchasers. The Issuers, jointly and
severally, agree to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors and officers and each person, if any, who controls such
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, the Electronic Roadshow, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use therein, it being understood and agreed
that the only such information furnished by

 



--------------------------------------------------------------------------------



 



any Initial Purchaser consists of the information described as such in
subsection (b) below.
     (b) Indemnification of the Issuers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless each Issuer, each of
the Issuer’s officers and directors and each person, if any, who controls any
Issuer within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representatives expressly for
use in any of the Time of Sale Information and the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of: the information contained in the Preliminary
Offering Memorandum and the Offering Memorandum (i) on the cover page: in the
second sentence of the penultimate paragraph, and (ii) in the “Plan of
Distribution” section: in the third sentence of the second paragraph, in the
first, second and third sentences of the paragraph under the caption “Notes are
not being registered”, and in the first and third paragraphs under the caption
“Price Stabilization and short positions”; provided, however, that the Initial
Purchasers shall not be liable for any losses, claims, damages or liabilities
arising out of or based upon the Company’s failure to amend or supplement any of
the Time of Sale Information or the Offering Memorandum pursuant to
Section 4(b).
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 7. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person (who shall not,
without the consent of the Indemnified Person, be counsel to the Indemnifying
Person) to represent the Indemnified Person and any others entitled to
indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time after notice of the action to retain counsel reasonably
satisfactory to the Indemnified Person; (iii) the named parties in any such
proceeding (including any impleaded parties)

 



--------------------------------------------------------------------------------



 



include both the Indemnifying Person and the Indemnified Person and the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by the Representatives and any such separate firm for the Issuers, their
respective officers and directors and any control persons of the Issuers shall
be designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written consent
(which consent shall not be unreasonably withheld), but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers on the one hand and the Initial Purchasers on
the other from the offering of the Securities or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Issuers on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Issuers
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Issuers on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other

 



--------------------------------------------------------------------------------



 



things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by any Issuer or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
     (e) Limitation on Liability. The Issuers and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
     (f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination. This Agreement may be terminated in the absolute discretion
of the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the First Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange, the NASDAQ Global Market, the Toronto Stock Exchange or the
over-the-counter market; (ii) trading of any securities issued or guaranteed by
any Issuer shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by New York, Ontario, United States federal or Canadian federal
authorities; or (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States or Canada, that, in the reasonable judgment
of the Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.
     9. Defaulting Initial Purchaser.
     (a) If, on the First Closing Date or any Option Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder on either the First Closing Date or any Option
Closing Date, the non-defaulting

 



--------------------------------------------------------------------------------



 



Initial Purchasers may in their discretion arrange for the purchase of such
Securities by other persons satisfactory to the Company on the terms contained
in this Agreement. If, within 36 hours after any such default by any Initial
Purchaser, the non-defaulting Initial Purchasers do not arrange for the purchase
of such Securities, then the Company shall be entitled to a further period of 36
hours within which to procure other persons satisfactory to the non-defaulting
Initial Purchasers to purchase such Securities on such terms. If other persons
become obligated or agree to purchase the Securities of a defaulting Initial
Purchaser, either the non-defaulting Initial Purchasers or the Company may
postpone such Closing Date for up to five full business days in order to effect
any changes that in the opinion of counsel for the Company or counsel for the
Initial Purchasers may be necessary in the Time of Sale Information, the
Offering Memorandum or in any other document or arrangement, and the Company
agrees to promptly prepare any amendment or supplement to the Time of Sale
Information or the Offering Memorandum that effects any such changes. As used in
this Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.
     (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities that the Initial Purchasers are obligated to purchase on such
Closing Date, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities that such
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
on such Closing Date for which such arrangements have not been made.
     (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities that the Initial Purchasers are obligated to purchase on such Closing
Date, or if the Company shall not exercise the right described in paragraph
(b) above, then this Agreement shall terminate without liability on the part of
the non-defaulting Initial Purchasers (provided that if such default occurs with
respect to Optional Securities after the First Closing Date, this Agreement
shall not terminate as to the Firm Securities or any Optional Securities
purchased prior to such termination). Any termination of this Agreement pursuant
to this Section 9 shall be without liability on the part of the Issuers, except
that the Issuers will continue to be liable for the payment of expenses as set
forth in Section 10(a) hereof and except that the provisions of Section 7 hereof
shall not terminate and shall remain in effect.

 



--------------------------------------------------------------------------------



 



     (d) Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company, the Guarantor or any non-defaulting
Initial Purchaser for damages caused by its default.
     10. Payment of Expenses.
     (a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Issuers, jointly and severally,
agree to pay or cause to be paid all costs and expenses incident to the
performance of their respective obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and the Underlying Shares; (ii) the
costs incident to the preparation and printing of the Preliminary Offering
Memorandum, any other Time of Sale Information and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Issuers’ counsel and independent
accountants; (v) the reasonable fees and expenses incurred in connection with
the registration or qualification and determination of eligibility for
investment of the Securities and the Underlying Shares under the laws of such
jurisdictions as the Representatives may reasonably designate and the
preparation, printing and distribution of a Blue Sky Memorandum (including the
reasonable related fees and expenses of counsel for the Initial Purchasers);
(vi) any fees charged by rating agencies for rating the Securities; (vii) the
fees and expenses of the Trustee and any paying agent (including related fees
and expenses of any counsel to such parties); (viii) all expenses and
application fees incurred in connection with the application for the inclusion
of the Securities on the PORTAL Market and the approval of the Securities for
book-entry transfer by DTC; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors.
     (b) If (i) this Agreement is terminated pursuant to Section 8(ii), (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Issuers, jointly
and severally, agree to reimburse the Initial Purchasers for all out-of-pocket
costs and expenses (including the reasonable fees and expenses of their counsel)
reasonably incurred by the Initial Purchasers in connection with this Agreement
and the offering contemplated hereby.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser and the respective officers and
directors of the Issuers referred to in Section 7 hereof. Nothing in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein. No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor merely by reason of such purchase.
     12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, and the Initial
Purchasers contained in this Agreement or

 



--------------------------------------------------------------------------------



 



made by or on behalf of the Issuers, or the Initial Purchasers pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Issuers or the Initial Purchasers.
     13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “written communication” has the meaning set
forth in Rule 405 under the Securities Act.
     14. Miscellaneous.
     (a) Authority of the Representatives. Any action by the Initial Purchasers
hereunder may be taken by the Representatives on behalf of the Initial
Purchasers, and any such action taken by the Representatives shall be binding
upon the Initial Purchasers.
     (b) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o [           ], [           
], New York, New York [       ] (fax: [            ]); Attention: [           
], with a copy to Michael A. Becker, Esq., Cahill Gordon & Reindel llp, 80 Pine
Street, New York, New York 10005 (fax: (212) 269-5420). Notices to the Company
shall be given to it at 195 The West Mall, Toronto, Ontario, Canada M9C 5K1
(fax: (905) 863-7386) (or such other address and fax number as shall be
furnished to the Representatives); Attention: Gordon A. Davies, with a copy to
Craig B. Brod, Esq. and Sandra L. Flow, Esq., Cleary Gottlieb Steen & Hamilton
LLP, One Liberty Plaza, New York, New York 10006 (fax: (212) 225-3999).
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (d) Judgment Currency. The Issuers shall, jointly and severally, indemnify
each Initial Purchaser, their respective affiliates, each person, if any, who
controls any of such parties within the meaning of the Securities Act or the
Exchange Act and each of their respective officers, directors, employees and
agents against any loss incurred by such party as a result of any judgment or
order being given or made in favor of such party for any amount due under this
Agreement and such judgment or order being expressed and paid in a currency (the
“Judgment Currency”) other than United States dollars and as a result of any
negative variance between (i) the rate of exchange at which the United States
dollar amount is converted into the Judgment Currency for the purpose of such
judgment or order and (ii) the spot rate of exchange in The City of New York at
which such party on the date of payment of such judgment or order is able to
purchase United States dollars with the amount of the Judgment Currency actually
received by such party. The foregoing indemnity shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “spot
rate of exchange” shall include any

 



--------------------------------------------------------------------------------



 



premiums and costs of exchange payable in connection with the purchase of, or
conversion into, United States dollars.
     (e) Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Transactions Documents or the transactions
contemplated hereby or thereby may be brought in any federal or New York State
court located in New York City, New York County, and each of the Issuers hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venues of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient form. Process in any such
suit, action or proceeding may be served on any of the Issuers anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each Issuer agrees that service of process on any such
Issuer as provided in clause (b) above shall be deemed effective service of
process on such Issuer.
     (f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (h) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

              Very truly yours,
 
            NORTEL NETWORKS CORPORATION
 
       
 
  By:    
 
       
 
      Name: Katharine B. Stevenson
 
      Title: Treasurer
 
       
 
  By:    
 
       
 
      Name: Gordon A. Davies
 
     
Title: General Counsel—Corporate and Corporate Secretary
 
            NORTEL NETWORKS LIMITED
 
       
 
  By:    
 
       
 
      Name: Katharine B. Stevenson
 
      Title: Treasurer
 
       
 
  By:    
 
       
 
      Name: Gordon A. Davies
 
     
Title: General Counsel—Corporate and Corporate Secretary
 
            NORTEL NETWORKS INC.
 
       
 
  By:    
 
       
 
      Name: Allen K. Stout
 
      Title: Vice President, Finance

 



--------------------------------------------------------------------------------



 



Accepted: March 22, 2007
[                    ],
as Representatives of the Several Initial Purchasers listed in Schedule 1
hereto.
BY: [                    ],
on behalf of the Representatives

         
By:
       
 
       
 
  Authorized Signatory    

 